           Case 4:20-cv-01427-JM Document 2 Filed 12/07/20 Page 1 of 5
                                                                                      ELECTRONICALLY FILED
                                                                                         Faulkner County Circuit Court
                                                                                          Crystal Taylor, Circuit Clerk
                                                                                       2020-Nov-02 12:12:20
                                                                                          23CV-20-1159
                                                                                         C20D03 : 5 Pages



               IN THE CIRCUIT COURT FAULKNER COUNTY, ARKANSAS
                                 - - - DIVISION

JESSICA CANADY BRANCH                                                                    PLAINTIFF


VS.                              CASE NO. 23CV-20-
                                                        ---

DOLGENCORP., LLC
d/b/a DOLLAR GENERAL                                                                   DEFENDANT


                                            COMPLAINT



         Comes now Jessica Canady Branch, hereinafter referred to herein as the Plaintiff, by and

through her attorney, Lorie L. Mason, and for her cause of action filed against Dolgencorp, LLC,

d/b/a Dollar General, hereinafter referred to herein as the Defendant, does hereby state and alleges

as follows:


      1. That the Plaintiff, Jessica Canady Branch, is and was, at the time of the incident, a resident

of Conway, Faulkner County, Arkansas. That the Defendant, Dolgencorp, LLC, d/b/a Dollar

General, is and was, at the time of the incident, a domestic corporation doing business in and

owning the property that is the subject of this lawsuit in Conway, Faulkner County, Arkansas. This

cause of action arises out of negligence and personal injury which occurred on or about April 27,

2020, in Faulkner County, Arkansas. As such, this Court has jurisdiction of the subject matter of

this cause and is the proper venue for said cause of action.

   2. That the Plaintiff, Jessica Canady Branch, brings this suit to recover damages for personal

injuries she sustained as a direct result of an incident which occurred on or about April 27, 2020,

                                           EXHIBIT

                                           -A-
         Case 4:20-cv-01427-JM Document 2 Filed 12/07/20 Page 2 of 5




at Defendant's premises. Said incident was proximately caused by the negligence of Defendant,

its agents, servants and/or employees.

    3. Plaintiff sustained injury to her body as a result of the impact including, but not limited to

low back/hip pain, low back/hip spasm, decreased lumbar range of motion and difficulty sitting

due to pain and spasms.

    4. On April 27, 2020, Plaintiff was an invitee on Defendant's premises having gone there to

make some purchases. While Plaintiff was on the premises, she slipped and fell from standing

water that was on the floor, with her left leg extending out and ultimately landing on both knees.

As a result of the water on the floor, Plaintiff sustained severe personal injuries and damages.

    5. That the Defendant created the dangerous condition by failing to mark or block off the wet

floor for safety of its patrons.

    6. The Defendant failed to warn patrons of the dangerous condition.

    7. As a direct and proximate result of the acts or omissions and carelessness, recklessness,

and negligence of Defendant, Plaintiff sustained personal injury.

    8. At all times material hereto, Plaintiff was acting in a prudent and cautious manner and was

in no way negligent.

    9. That it was the duty of the Defendant to exercise ordinary care and diligence to provide

and maintain a reasonably safe walking area for business invitees on Defendant's premises, and to

warn said invitees of the existence of a dangerous and inherently unsafe condition. Additionally,

it was the Defendants' duty to exercise reasonable care in order to prevent a dangerous condition

on its premises, to inspect the premise, and to exercise ordinary care to correct such a condition

after becoming aware of its existence.
             Case 4:20-cv-01427-JM Document 2 Filed 12/07/20 Page 3 of 5




      10. That the Defendants were negligent, and that said negligence includes, but is not limited

to:

                 a. Causing a potentially dangerous condition in an area where customers were invited

                    and encouraged to walk;

                 b. Having knowledge, prior to the incident involving the Plaintiff, that the dangerous

                    condition existed and allowing it to persist and increasing the chance that a

                    customer, such as the Plaintiff, might be injured by said dangerous condition; and

                 c. Failing to provide adequate notice or warning to business invitees, such as the

                    Plaintiff, who could be reasonably expected to walk through the area where the

                    dangerous condition existed.

           11.      That the Defendant failed to exercise ordinary care by failing to warn customers of

the dangerous condition, and that the Defendant knew or should have known that such a failure

could create a dangerous condition to business invitees, such as the Plaintiff, causing them to be

injured.

           12.      Pursuant to Arkansas law, Defendants have (I) the duty to maintain the premises

m a reasonably safe condition; (2) the duty to inspect the premises to discover dangerous

conditions reasonably recognizable by common experience and ordinary prudence; and (3) the

duty to either remove or warn of the dangerous condition the possessor knows or should reasonably

know about.

           13.      That the Defendant created the condition complained of herein and the Defendant

had actual or constructive notice of the condition prior to the Plaintiffs injury.

           14.      The dangerous condition existed for such a length of time that the Defendants knew,
         Case 4:20-cv-01427-JM Document 2 Filed 12/07/20 Page 4 of 5




or in the exercise of ordinary care should have known of its existence.


       15.     That as a direct and proximate result of the negligence of the Defendant, the

Plaintiff has sustained damages, including pain, suffering and mental anguish in the past and will

suffer pain, suffering and mental anguish in the future, has sustained medical expenses in the past.

       16.     That the Plaintiff, Jessica Canady Branch, requests a trial by jury.


       17.     That the Plaintiff reserves the right to amend her Complaint and to plead further as

discovery may warrant, both as to issues of liability or damages.


       WHEREFORE, PREMISES                 CONSIDERED,         PLAINTIFF RESPECTFULLY

PRAYS:


       1.      That Plaintiff be awarded a judgment for her damages;


       2.      That Plaintiff be awarded her attorney's fees, expenses and costs; and


       3.      That Plaintiff be granted any other relief, general or specific, this Court deems

equitable and just, including prejudgment and post judgment interest.




                                                     Respectfully Submitted,
                                                     Jessica Canady Branch, by:

                                                          Isl Lorie L. Mason
                                                     Lorie L. Mason, Ark. Bar#2009054
                                                     Mason Law Firm and Associates, PLC
                                                     2915 Dave Ward Dr. Ste. 4
                                                     Conway, AR 72034
                                                     (501) 504-6275 (office)
                                                     (501) 421-9984 (fax)
           Case 4:20-cv-01427-JM Document 2 Filed 12/07/20 Page 5 of 5




                                        VERIFICATION

       I, Jessica Branch, after being duly sworn and upon oath state that the facts set forth in the
foregoing document are true and correct to the best of my information, knowledge, and belief.

       Witness my hand and seal on t h i s ~ · --            J}~'iA,             ,2mo.
                                            .(           () .    . I
                                              \,       ~~~~~u CI L

STATE OF ARKANSAS
COUNTY OF FAULKNER


   (J' _~U1~CRIBED ANQ SWORN to before m , a N                                   I"i    day or
   v ;T~L V:::         , 20-2.Q.



My commission expires on:                                                          J
                                         LESLIE BRIXEY
                                     NOTARY PUBLIC-ARKANSAS
                                           POPECOUNlY
                                    My Co,1lfflllllon ~ 01-08-2025
(SEAL)                                  Commllllon No. 12402487




                                                                                                       '.
